DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 04/07/21. Claims 2 and 5 have been amended, claims 21-24 have been newly added, and claims 14-20 are withdrawn. Claims 1-13 and 21-24 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-13, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetzel et al. (US 2014/0020159).
In regard to claim 1, Teetzel et al. teaches the following: a safety helmet (helmet: 100), comprising: an outer shell (shell: 110) adapted to be worn by a user (figure 1), the outer shell having a front side and a rear side (see Figures 1, 4 and 5), wherein the outer shell (110) is reversible such that one of the front side or the rear side is oriented above a face of the user when the outer shell is worn by the user (reversible as desired, capable of being worn as such); a front receptacle (contacts: 126 and openings: 124) disposed on the front side of the outer shell (figure 4); a rear receptacle (contacts: 126 and openings: 124) disposed on the rear side of the outer shell (figure 5), wherein the front receptacle and the rear receptacle are of identical 
 
 	In regard to claim 3, Teetzel et al. teaches wherein the outer shell (110) is made from a molded plastic material (paragraph 0043).  

In regard to claim 4, Teetzel et al. teaches an outer shell (110) adapted to be worn by a user (see figure 1), the outer shell having a front side and a rear side (see figures 4 and 5), wherein the outer shell (110) is reversible such that one of the front side or the rear side is oriented above a face of the user when the outer shell is worn by the user (sufficient structure capable of being worn as desired); a front receptacle (connectors: 126 and openings:124) disposed on the front side of the outer shell (figure 4); a rear receptacle (connectors: 126 and openings: 124) disposed on the rear side of the outer shell (figure 5); a first accessory device (140) having a first mating receptacle (connectors: 152) formed thereon, the first accessory device (140) being releasably mountable onto each of the front receptacle or the rear receptacle of the outer shell (sufficient structure to mount to identical front or rear connectors); and page 2 of 8Application No. 16/246,935Reply to Restriction Requirement a second accessory (160) device having a second mating receptacle formed thereon (connectors: 152), the second accessory device being releasably mountable onto each of the front receptacle or the rear receptacle of the outer shell (sufficient structure to mount to identical front or rear connectors).  


 
 	In regard to claim 7, Teetzel et al. teaches wherein the front receptacle includes a front set of terminals (connectors: 126) associated therewith, and the rear receptacle includes a rear set of terminals (connectors: 126) associated therewith; and wherein a set of conductors (circuit member: 130 and conductors: 132) is connected between the front set of terminals and the rear set of terminals (paragraph 0045 and 0016).  

 	In regard to claim 8, Teetzel et al. teaches wherein the set of conductors (130, 132) are integrated into the outer shell (figure 3 and paragraph 0045).  

 	In regard to claim 9, Teetzel et al. teaches wherein the outer shell (shell: 110) is made from a molded plastic material (paragraph 0043), and wherein the front set of terminals and the rear set of terminals are molded into the outer shell (paragraphs 044-0045: figure 3).  

 	In regard to claim 10, Teetzel et al. teaches wherein a first accessory device (140) is connected to the front receptacle and is a consumer of power (mounting member with night vision: 142 is a consumer of power: paragraph 0048), wherein a second accessory device (160) is connected to the rear receptacle and is a power storage device (160 receiver battery pack: 162), and wherein a circuit (130, 132)page 3 of 8Application No. 16/246,935Reply to Restriction Requirement providing power from the second accessory device to the first accessory device is created while the first accessory device and the second accessory device are mounted onto the front receptacle and rear receptacles (paragraph 0045 and 0016; sufficient identical structure for front or back connectors to retain the battery or the night vision).  



 	In regard to claim 12, Teetzel et al. teaches wherein the power source of the first accessory device (140, 142) and the power source (168, 174) of the second accessory device are in electrical contact with one another to share power through the circuit (paragraph: 0053, share power from matter attached to 176 and are connected via wires and conductors: 130, 132).  

 	In regard to claim 13, Teetzel et al. teaches wherein the front receptacle and the rear receptacle are of identical construction (conductors: 126 and openings: 124 on front and back in figures 4 and 5).
 	In regard to claims 22 and 24, Teetzel et al. teaches wherein the front receptacle and the rear receptacle are a unitary part of the outer shell (see figures 4 and 5, identifiers 124, 126 detailing the front and rear receptacle which are a unitary part of the outer shell 110, 102).

Allowable Subject Matter
 	Claims 2, 5, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/07/21 have been fully considered but they are not persuasive. 
Applicant argues that Teetzel et al. (US 2014/0020159) fails to teach the outer shell being reversible. 
 	The helmet of Teetzel et al. is capable of being worn in the reverse on a user’s head as desired. Teetzel et al. teaches all of the structure of the claimed invention and has the ability to be worn in the reverse such that the front side or rear side is above the face of the user.  Applicant has not claimed any helmet structure that differentiates a “reversible” helmet to the helmet structure of Teetzel et al., therefore, since the helmet of Teetzel et al. is capable of being reversible such that the front or back side is above the user’s face, it reads on the limitation as claimed.

 	Applicant argues that Teetzel et al. (US 2014/0020159) fails to teach the front and rear receptacles being identical to each other. 
 	The front and back receptacles are openings and contacts 124, 126 as seen illustrated in Figures 4 and 5. The front receptacle is illustrated in Figure 4 and the back receptacle is illustrated in Figure 5, both the front and back receptacles have openings 124 and contacts 126 with the same size, arrangement and structure making them identical receptacles.

 	Applicant argues that Teetzel et al. (US 2014/0020159) fails to teach an accessory releasable mountable to each of the front and rear receptacles. 
 The accessory device (140 or 160) is capable of being releasably mountable onto each of the contacts and openings (124, 126) of the front receptacle and the rear receptacle, since receptacles 124, 126 have the same configuration and therefore the mounting structures 140 and 160 that are capable of mounting to receptacle 124, 126 of the front and rear would also be capable of mounting to the opposing receptacle with the same structure. Mounting structure 140 that is attachable to front receptacle (124, 126), would be capable of mounting onto the identical rear receptacle (124, 126) as desired and the mounting structure 160 that is attachable to rear 

Applicant argues that Teetzel et al. fails to teach a set of conductor that are integrated into the outer shell as required by claims 8 and 9. 
 	Teetzel et al. teaches a set of conductors (130, 132) integrated into the outer shell (figure 3 and paragraph 0045), wherein the outer shell (shell: 110 which includes the trim member: 120) is made from a molded plastic material (paragraph 0043), and wherein the front set of terminals and the rear set of terminals are molded into the trim of the outer shell (paragraphs 0044-0045: figure 3).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732